Citation Nr: 1610171	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, R.W., and J.M.



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1978.  The Veteran died in April 2012.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2009.


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2012.

2.  A May 2015 rating decision granted entitlement to accrued benefits for service connection for an acquired psychiatric disability.


CONCLUSION OF LAW

The appeal is moot by virtue of the May 2015 rating decision granting the benefit in full.  There remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In a July 2011 Board decision and remand, the issue of entitlement to service connection for an acquired psychiatric disability was remanded to provide the Veteran with a VA examination to determine the nature and etiology of his claimed disability.  The Veteran was afforded a VA Mental Disorders examination in October 2011.

Subsequently, the Veteran passed away in April 2012.

In a May 2015 rating decision, the RO granted service connection for the Veteran's acquired psychiatric disability on an accrued benefits basis.  A 70 percent disability rating was assigned, effective April 18, 2007.


The May 2015 rating decision favorably resolved the appeal as to the matter of service connection.  Thus, there remains no justiciable case or controversy concerning with respect to this claim.  The appeal is dismissed.  38 U.S.C.A. §§7104(a), 7105(d)(5) (West 2014).


ORDER

The appeal is dismissed.





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


